DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, and 19-22 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 10 and 19.  Specifically, the prior art does not teach the features of the claim limitations that include responsive to a request for a web application from a first user computing device, sending web application code to the first user computing device; the web application code executable by a web browser of the first user computing device to implement a first instance of the web application at the user computing device by accessing a master web application document the master web application document comprising home user interface data describing a home user interface page comprising a first user interface element that when selected, causes the web application system to operate the first instance of the web application according to a first web application document, and a second user interface element that when selected, causes the web application system to operate the first instance of the web application according to a second web application document; and serving the home user interface data to the first instance of the web application at the user computing device or the similar limitations in combination with the other limitations recited in the context of claims 1, 10 and 19. 
The closest prior art, Williams et al. (U.S. PGPUB No. 2015/0234796 A1, hereinafter “Williams”) teaches methods, systems, and techniques for creating, managing, and rendering dynamically created Web content instances to user’s devices. However, Williams does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 10 and 19. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the methods, systems, and techniques for creating, managing, and rendering dynamically created content instances to user’s computing devices to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 10 and 19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157